NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                             901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                             CORPUS CHRISTI, TEXAS 78401
                                                                             361-888-0416 (TEL)
JUSTICES
                                                                             361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                             HIDALGO COUNTY
  GINA M. BENAVIDES
                                                                             ADMINISTRATION BLDG.
  GREGORY T. PERKES
  NORA L. LONGORIA                  Court of Appeals                         100 E. CANO, 5TH FLOOR
                                                                             EDINBURG, TEXAS 78539
                                                                             956-318-2405 (TEL)
CLERK
  DORIAN E. RAMIREZ               Thirteenth District of Texas               956-318-2403 (FAX)



                                          February 28, 2014

      Hon. Laura Hinojosa                           Hon. Jennifer Furrow
      District Clerk                                P.O. Box 4005
      100 N Closner - 1st Floor                     Huntsville, TX 77342-4005
      Edinburg, TX 78539
                                                    Hon. Rene A. Guerra
      Hon. Jaime E. Tijerina                        Criminal District Attorney
      92nd District Court                           Hidalgo County Courthouse
      100 N. Closner Blvd., 2nd Floor               100 N. Closner, Room 303
      Edinburg, TX 78539                            Edinburg, TX 78539

      Re:       Cause No. 13-14-00131-CR
      Tr.Ct.No. CR-2411-11-A
      Style:    In Re Michael Alanis Torres


              Enclosed please find a copy of an order issued by this Court on this date.

                                                Very truly yours,


                                                Dorian E. Ramirez, Clerk

      DER:ch
      Enc.